Citation Nr: 0605582	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  99-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was previously before the Board 
in July 2003, and was remanded for additional development and 
readjudication.  

As originally developed for appeal, the veteran's claim 
included the additional issue of service connection for right 
eye vision disorder.  This issue was considered in the rating 
action on appeal.  It was the subject of a notice of 
disagreement and included in the initial statement of the 
case.  A substantive appeal as to this issue is also on file.  
In November 2004, the RO granted service connection for 
cataract, right eye, with glaucoma and glaucomatous optic 
atrophy, and assigned a 30 percent rating.  The veteran has 
not expressed any disagreement with this decision; thus there 
is no need for further action.  Moreover, he has provided no 
additional argument as to this issue, and it has not been 
certified to the Board.  Therefore, consideration is limited 
to the issue listed on the first page of the present 
decision.


FINDING OF FACT

The veteran's PTSD has been manifested primarily by intrusive 
thoughts, social isolation, anxiety, depression, sleep 
impairment, subjective short-term memory problems, violent 
anger outbursts, difficulty with concentration, nightmares, 
and difficulties in establishing and maintaining effective 
work and social relationships.  These symptoms demonstrate no 
more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the case at hand, the initial adjudication took place in 
1998, two years before enactment of the VCAA.  Nevertheless, 
the veteran was provided with copies of the January 1998 
rating decision, the August 1998 statement of the case and 
the supplemental statements of the case issued in December 
1998, March 2000, November 2004, and December 2005.  By way 
of these documents, he was informed of the evidence needed to 
support his claim for an increased rating.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claims, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in February 2003, July 2003 and December 
2004, the RO advised the veteran of the criteria for 
establishing his claim, the types of evidence necessary to 
prove his claim, the information necessary for VA to assist 
him in developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters suggested that he submit any evidence in 
his possession.  The letters also informed him that, at his 
option, the RO would obtain any non-Federal private treatment 
records he identified as related to his claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  It is 
clear, from submissions by and on behalf of the veteran, that 
he is fully conversant with the legal requirements in this 
case.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.  Thus, the contents of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
outpatient treatment records, and the June 1997, September 
1998, September 2002, and January 2003 VA examination reports 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claims file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Historically, in March 1985 service connection was 
established for PTSD, and an evaluation of 100 percent 
pursuant to 38 C.F.R. § 4.29 was assigned, effective August 
17, 1983, followed by a 10 percent evaluation effective 
October 1, 1983.  A second temporary total rating was 
assigned from January 11, 1984, to April 30, 1984, followed 
by the continuation of the 10 percent rating.  The disability 
was the subject of subsequent adjudication, and the current 
50 percent evaluation was assigned in January 1998.  

In support of the veteran's claim for increase are VA medical 
records which show treatment for PTSD symptoms with 
counseling at the Vet Center, medications prescribed during 
visits to the VA mental health clinic and group therapy.  
Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since August 2001, 
according to SSA criteria.  The primary diagnosis was anxiety 
related disorder.  Medical records accompany the disability 
determination, consisting of reports from VA and non-VA 
medical sources.  

A VA hospital summary shows a brief period of hospitalization 
from March 29 to April 1, 1996.  At that time the veteran was 
admitted for an exacerbation of PTSD following a death in the 
family.  He was evaluated and considered not a candidate for 
further inpatient care.  The examiner concluded the veteran 
was not a suicidal risk and his problems could be managed on 
an outpatient basis with the use of medication.

During VA examination in June 1997, the veteran complained of 
daily intrusive thoughts, nightmares, problems sleeping, 
exaggerated startle response, and depression.  He also 
reported problems with anger and irritability, but said that 
he isolated himself to avoid trouble.  He had poor self 
esteem but no suicidal ideation.  He has been married three 
times and divorced twice.  He has two children from previous 
marriages, and is in touch with them.  His current marriage 
was then about three years in duration.  He had recently left 
a job as a cook because of stress, but currently was employed 
three days a week as a dishwasher.  He reported few friends 
and little or no contact with parents or siblings.  However, 
he enjoyed bowling, playing pool, and attending movies with 
his wife.  

On examination his immediate, recent, and remote memories 
were intact.  His speech was rapid and thought production was 
at times spontaneous and overabundant.  Continuity of thought 
was goal directed and logical when structured by the 
examiner, however when left alone there was considerable 
rambling.  Thought content contained no suicidal or homicidal 
ideation and there were no delusions, ideas of reference, or 
feelings of unreality.  The veteran's abstract ability, as 
measured by both similarities and proverbs, was concrete.  
Concentration, as measured by serial 7s, was impaired, but he 
was able to compute 10 percent of 150 accurately and quickly 
in his head.  His mood was anxious, although his range of 
affect was broad.  He was alert and responsive throughout the 
examination.  His judgment was intact and his insight was 
fair.  His Global Assessment of Functioning (GAF) score was 
60.

On VA examination in September 1998, the veteran's complaints 
remained essentially the same.  When describing his work 
history he reported that he had many jobs in the areas of 
labor and truck driving, but had difficulty getting along 
with others.  He stated that he incurred a back injury about 
8 years ago and was no longer able to do physical labor.  On 
examination immediate memory was intact; however, recent and 
remote memories were impaired.  He was alert and oriented in 
all spheres and his speech was normal.  He had no suicidal or 
homicidal ideation. He denied hallucinations or delusions.  
Abstract thinking was good, but concentration was somewhat 
impaired.  His mood was anxious and affect restricted.  
Judgement and insight were fair.  His GAF score was 55.

Also of record is a September 1998 report from a Vet Center 
social worker.  At the time it was noted that the veteran had 
been treated since 1992 for PTSD and substance abuse, but had 
been unable to sustain employment due to stress and anxiety.  
The examiner noted that when unemployed the veteran would 
isolate himself, which increases his depression and suicidal 
ideations.  Although the suicidal thoughts were constant, the 
veteran was without an active plan.  A GAF score of 30 was 
given.  

In July 1999, the veteran essentially testified, through his 
representative, that although most GAF scores were in the 50-
60 range, his current GAF score of 30 warranted a 70 percent 
rating.  He also asserted that extraschedular consideration 
was warranted, given his employment history.  He testified 
that he had anger issues and recently left a job because he 
could not deal with people or noise.  He was currently 
employed as seasonal worker at 40 hours a week.  

Also of record is an August 1999 report from a Vet Center 
social worker.  It was noted that the veteran had been seen 
since 1992, and over the course of treatment his flashbacks 
had subsided and his coping skills had increased.  The 
veteran felt comfortable in extending the time between 
sessions without significant distress.  The veteran's wife 
was noted to be supportive, and his relationship with his 
adult children had improved.  However, he was still 
considered seriously impaired by PTSD with no close friends 
and isolated at home.  Further, due to physical problems, he 
had difficulty finding and keeping unskilled menial work.  
His GAF score was 51.

On VA examination in September 2002, the veteran complained 
primarily of symptoms of anxiety, sleeplessness, and 
depression.  He stated that he had been out of work for the 
last 14 months.  He denied overt suicidal thoughts, although 
on occasion he said he had mixed alcohol and psychiatric 
medications.  On examination his immediate and remote 
memories were within normal limits, but recent memory was 
impaired.  He was alert and oriented in all spheres.  His 
speech was normal in rate and volume.  His thought process 
was spontaneous, and continuity of thought was logical and 
relevant.  He denied current suicidal or homicidal ideations.  
He denied delusions but stated that he kept to himself.  His 
abstract ability was concrete, as was his interpretation of 
proverbs.  He denied perceptual disturbances in the form of 
hallucinations, delusions, or feelings of unreality.  His 
concentration was impaired and his mood as depressed, with 
restricted affect.  His judgment was intact and insight was 
fair.  The GAF scores were 40/45.  

On VA examination in January 2003, the veteran's chief 
complaint was of continued persistent reexperiencing of prior 
trauma.  In relation to anger and irritability he stated that 
his temper was under control and improved as long as he 
avoided crowds and alcohol.  There was essentially no change 
in his relationship with immediate family members, work 
status or typical daily activities.  His immediate, recent 
and remote memories were intact.  He was oriented in all 
spheres.  His speech was somewhat emotional and his thought 
process production was spontaneous and abundant.  His 
continuity of thought was goal directed and relevant, but 
thought content contained some preoccupation with his past 
stressor events.  There was no suicidal or homicidal 
ideation.  There were no delusions, ideas of reference, or 
feelings of unreality.  The veteran's abstract ability was 
concrete and his concentration was intact.  His mood was 
anxious although his range of affect was broad.  He was 
alert, responsive, and cooperative.  His judgment was intact 
and his insight was good.  His GAF score was 45.  

Additional VA outpatient treatment records show that, in 
February 2003, the veteran reported occasional nightmares and 
some sleep impairment.  He noted that he had remained sober 
and that his medications had been helpful.  He also reported 
that his marriage and home life were both good.  On 
examination he was pleasant and insightful to a point, but 
had a tendency to become abstract and lost in his analogies.  
He stated no suicidal or violent plans or intent.  His GAF 
score was 51.  

During evaluation in November 2003 the veteran's speech was 
normal, coherent, and logical.  He was noted to be 
circumstantial and tangential, but there was no loosening of 
associations and no flight of ideas.  There was no evidence 
of delusions, ideas of reference, or hallucinations.  His 
mood was neutral to euthymic and his affect was full range 
with normal intensity.  There were no suicidal or homicidal 
ideations.  His GAF score was 55.  

In January 2004, the veteran was brought to a VA Medical 
Center by police after using a sling shot to shoot out the 
windshield of a neighbor's vehicle, with homicidal intent.  
He believed the neighbor to be involved with drugs.  On 
evaluation, the veteran appeared justified in his use of 
force and did not appear to consider it a lapse in judgment.  
It was noted that he had previously been evaluated in 
December 2003 regarding his shooting a .22 caliber weapon at 
the neighbor's window.  On examination the veteran's 
appearance was disheveled, but he was well oriented, with 
fair eye contact.  There was no psychomotor agitation or 
retardation present.  Speech was normal and not pressured.  
His attitude was related and appropriate to the situation.  
His mood was dysphoric and his affect was labile.  He denied 
hallucinations and his thought process was logical.  He also 
denied delusions, paranoia, preoccupation, ideas of 
reference, and suicidal or homicidal ideation.  The veteran's 
insight and judgment were fair.  His abstract thinking was 
within normal limits.  His immediate, recent, and remote 
memories were good.  His history of poor impulse control was 
noted.  The examiner concluded the veteran had suffered an 
acute aggressive episode, and assigned a GAF score of 55.  

In April 2005, the veteran reported some tension with wife, 
who was having problems with alcohol.  He stated that he was 
trying to distance himself from her so as not to argue.  He 
denied thoughts of harming her or himself.  He was otherwise 
doing well on his medications and was able to have 
conversations over the fence with a next door neighbor.  His 
speech was normal with no pressure, looseness of association, 
or flight of ideas.  Thought process was coherent, logical, 
and goal directed.  There were no reports of hallucinations 
or psychosis.  His mood was euthymic and his affect full, 
with normal intensity.  He denied suicidal or homicidal 
ideation, and was future oriented.  His insight and judgment 
were intact.  The examiner concluded the veteran's PTSD was 
stable, and assigned him a GAF score of 55.  

III.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

Under the general rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).



IV.  Analysis

The evidence of record describes a fairly consistent pattern 
of symptomatology and manifestations.  The veteran has social 
withdrawal, irritability, sleeplessness, and depressive 
symptoms.  On examination he has been generally alert and 
cooperative.  Although his affect has been noted to be 
restricted, he was spontaneous and coherent, and his mood and 
affect were appropriate to his thought content and situation.  
The veteran had difficulty with sustained concentration and 
short-term memory.  The evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, panic attacks, difficulty 
understanding commands, disturbances of motivation and mood, 
or significant impairment of memory, judgment, or abstract 
thinking.  

The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are also adequately documented.  He has been divorced twice 
and appears to have estranged relationships with his parents 
and siblings.  Despite restricted social/interpersonal 
relationships, the veteran has the ability to establish and 
maintain effective relationships, both in the context of 
obtaining medical care (such as group therapy) and in 
maintaining family relationships, albeit with occasional 
strain, as is demonstrated by his relationship with his wife 
and two adult children.  Thus, while his ability to maintain 
social contacts is diminished, it is not productive of the 
complete inability to establish or maintain effective 
relationships of a severity that is indicative of a 70 
percent rating.

In addition, the Board notes that, to whatever extent the 
veteran may be unable to obtain and retain employment, it is 
not solely due to his service-connected PTSD, but rather by 
reason of a combination of service-connected and non-service-
connected disabilities.  Thus, it would appear that he does 
not suffer severe impairment of his ability to work.  There 
is no competent and probative evidence that the veteran has 
been in a near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  He is not shown to have any obsessional 
rituals, which interfere with routine activities, and his 
speech has generally been clear, coherent and relevant.  The 
evidence does not show spatial disorientation - the 
substantial weight of the evidence shows that he is alert and 
oriented in all spheres, and does not neglect his personal 
appearance and hygiene - grooming has been acceptable.  The 
Board concludes such findings are reflective of no more than 
the 50 percent rating presently assigned.  

The evidence does show the veteran's tendency towards social 
isolation, and that he is capable of harming others when 
provoked or angered.  In 2003 and 2004, the veteran underwent 
evaluation for episodes of violence when his then-current 
symptoms had caused problems.  Notwithstanding his issues 
with irritability and anger, the evidence also shows that 
that these episodes were sporadic, and when he was under 
provocation.  Although his well documented impairment in 
impulse control is obviously a relevant consideration in 
evaluating the extent of psychiatric disability, it is only 
one factor and may not be given decisive effect in 
determining the outcome of the appeal without regard to the 
other relevant factors specified in the law and regulations. 

Although a GAF score of 30 was reported in 1998, subsequent 
scores recorded by VA treating personnel and compensation 
examiners appear to predominate in the range of 50 or higher.  
The veteran's most recent GAF score of 55, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) with moderate difficult in 
social, occupational, or school functioning (e.g., manifested 
by few friends and conflicts with peers and co-workers).  The 
Board notes that a majority of examiners who have assigned 
GAF scores were fully aware of the veteran's anger and 
irritability but nevertheless assigned a GAF score consistent 
with no more than moderate overall psychiatric impairment.  

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (2005).  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


